Title: To James Madison from William Vans Murray, 6 April 1801 (Abstract)
From: Murray, William Vans
To: Madison, James


6 April 1801, The Hague. No. 129. Reports that a general embargo was laid on ports on 30 Mar. but taken off U.S. ships 2 Apr. after his protest. Encloses copies of notes on this matter. (No notification had been given to foreign ministers of the action.) Believes embargo was in reaction to appearance of British fleet off the Meuse and was directed almost exclusively against American trade. On 29 Mar. British fleet forced passage through Danish sound. Concludes that Denmark will find that its actions have been premature, for Sweden and Russia cannot assist the Danes. Once dispute with Denmark is settled, the next British attack will probably be against Kronshtadt. Transmits Leiden Gazette with news on Danish occupation of Hamburg. Is anxious to know fate of the convention with France.
 

   
   RC and enclosures (DNA: RG 59, DD, Netherlands, vol. 4). RC 4 pp.; docketed by Wagner as received in June. The enclosures (4 pp.) are (1) a copy of Murray’s 31 Mar. complaint to foreign minister Maarten van der Goes, seeking to know officially the cause of the detention of U.S. vessels, (2) van der Goes’s 2 Apr. informal reply (in French) that the embargo was being lifted that day, (3) van der Goes’s official reply of 3 Apr. (in French) announcing lifting of the detention, and (4) Murray’s 5 Apr. note of appreciation. Murray’s 7 Mar. dispatch is also numbered 129.


